\COQ`|C\'J!-BWN--*

NNNNNNNNN_¢__¢___¢____
®\IQ\(J\¢PWN_Q\CW\IQ\V|AWN-O

Case 3:18-cv-OO419-LRH-CBC Document 16 Filed 01/08/19 Page 1 of 3

Richard Dreitzer, Esq.

 

 

 

 

 

 

 

 

Nevada Bal‘ NO. 6626 V |:"_ED RECENE°
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKE I.TL'P' ENTERED __ SERVED ON
300 South Fourth Street, Eleventh Floor "_ CQUNSEMS op RECQF
Las Vegas, Nevada 89101 P
Telephone: (702) 727-1400
Facsimile; (702) 727-1401 JAN -9 2019
Richard.Dreitzer wilsonelser.com
Attorneys for Degendant, THE TUNGLAND CORPORA TION
CLERK US DlSTR|CT COURT
UNITED sTATEs DISTRICT URT DlSTRlCT OF NEVADA
BY: DEFUT`(
DISTRICT OF NEVADA'
KIMBERLY GLASS, CASE NO: 3:18-cv-004I9-LRH-CBC
Plaintiff, DIQI>EZJ
MOTION TO APPEAR
v. TELEPHONICALLY AT UPCOMING

CASE MANAGEMENT CONFERENCE
THE TUNGLAND CORP. AND DOES I-X,

Defendants.

 

 

 

Pursuant to LR l6-2 and this Court’s Order Setting Case Management Conference (ECF No.
12), Defendant, THE TUNGLAND CORPORATION (“TUNGLAND”), by and through their
counsel of record, WILSON ELSER LLP, respectfully requests that Magistrate Judge Carla Baldwin
Carry, the Magistrate Judge convening a Case Management Conference (“CMC”) in this matter on
January ll, 2019 at 9:00 a.m., excuse the presence of lead counsel for Defendant, TUNGLAND
(Richard I. Dreitzer, Esq., who is based in Las Vegas, Nevada) and permit his telephonic appearance
at the upcoming CMC.
///
///
///
///
///
///
///
///

1410084v.l

 

 

\COQ\IG\Ul-§L»JN-‘

m\lo\!/\-l>w~_‘°\om`lo\(/\-PWN'_O

 

Case 3218-Cv-00419-LRH~CBC DOCument 16 Filed 01/08/19 Page 2 Of 3

This Court’s Order Setting Case Management Conference, dated December 17, 2018 (ECF
No. 12) included language stating that “...Out-of-town counsel shall be permitted to file a motion to
appear telephonically after the Joint Case Management Report has been filed and prior to the case
management conference...” (ECF No. 12, pg. l). Pursuant to this Court’s Order, the parties filed

their Joint Case Management Report on January 2, 2019 (ECF No. 15). Thus, because this

requirement has been satisfied and the CMC itself is scheduled to take place as ordered,

TUNGLAND believes the timing is appropriate for the instant request and hopes that it receives

favorable consideration from this Court.

Respectfully submitted this 8th day of January 2019. WILSON, ELSER, MOSKOW|TZ,
EDELMAN & DlCKER, LLP

By: /s/ Richard Dreitzer
Richard Dreitzer, Esq.
Nevada Bar No. 6626
300 South Fourth Street, Eleventh Floor
Las Vegas, Nevada 89101
Attorneysfor Defendant,
THE TUNGLAND CORPORA TlON

ORDER
IT IS SO ORDERED.

 

  

arla Baldw@arry
ed States Mag\strate Judge

DATE; (/7/20/£?

Page 2 of 3
l410084v.1

 

 

 

